Opinion filed July 8, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00068-CV 
                                                    __________
 
                                     RANDY
MULKEY, Appellant
 
                                                             V.
 
                       IGNACIO
DE LOS SANTOS ET AL, Appellees

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. A-122,838
 

 
M
E M O R A N D U M      O P I N I O N
            Randy
Mulkey has filed in this court a motion to dismiss his appeal.  In his motion,
Mulkey states that the parties have resolved their differences.  The motion is
granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
July 8, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.